Citation Nr: 0213828	
Decision Date: 10/07/02    Archive Date: 10/10/02

DOCKET NO.  00-22 255	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an increased evaluation for PTSD from an 
initial grant of service connection currently rated as 50 
percent disabling.

(The issue of entitlement to service connection for 
ulcerative colitis, will be the subject of a later decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The veteran served on active duty from May 1965 to May 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Boston, Massachusetts (RO), which denied the benefit sought 
on appeal.   

During a July 2002 Travel Board hearing before the 
undersigned, the veteran raised the issue of entitlement to 
service connection for a scalp disorder due to stress due to 
his service-connected PTSD.  This matter is referred to the 
RO for appropriate action.  The Board notes that during that 
hearing the veteran withdrew from appellate review the issue 
of entitlement to service connection for rhinitis.  See 38 
C.F.R. § 20.204 (2001).

Further development will be conducted on the issue of 
entitlement to service connection for ulcerative colitis, 
pursuant to authority granted by 67 Fed. Reg. 3,099, 3,104 
(Jan. 23, 2002) (to be codified at 38 C.F.R. § 19.9(a)(2)).  
When it is completed, the Board will provide notice of the 
development as required by Rule of Practice 903.  (67 Fed. 
Reg. 3,099, 3,105 (Jan. 23, 2002) (to be codified at 38 
C.F.R. § 20.903.)  After giving the notice and reviewing the 
appellant's response to the notice, the Board will prepare a 
separate decision addressing this issue.


FINDING OF FACT

PTSD is currently manifested by chronic symptoms of 
flashbacks and intrusive memories, episodes of anxiety, 
startle reaction, social isolation and avoidance, depression 
characterized by anhedonia, and very prominent sleep 
difficulties involving recurrent nightmares night sweats and 
insomnia; which are severe and disabling in both social and 
vocational spheres.


CONCLUSION OF LAW

The criteria for a 70 percent evaluation for post-traumatic 
stress disorder have been met.  38 U.S.C.A. §§ 1155 (West 
1991); 38 C.F.R. Part 4, Diagnostic Code 9411 (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law eliminates the concept of a 
well-grounded claim, and redefines the obligations of VA with 
respect to the duty to assist.  The new law also includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The final rule implementing the VCAA was published on August 
29,2001. 66 Fed. Reg. 45,620-32 (Aug.29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).

In this regard the veteran was notified of the requirements 
necessary to establish his claim in the relevant statement of 
the case.  He was notified in a February 2000 letter of the 
fact that the VA would help the veteran to obtain evidence 
regarding his claim.  In a July 2002 letter, the veteran's 
representative discussed VCAA and indicated it was aware of 
VA's redefined obligations with respect to the duty to 
assist, including an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim.  The record shows that all pertinent evidence has been 
obtain and the Board finds that the VA has satisfied the 
provisions of the VCAA.  Quartuccio v. Princippi, 16 Vet. 
App. 183 (2002).


A VA fee-basis psychiatric examination was conducted in May 
2000.  The examination report shows that during the 
examination the veteran complained of being troubled by loud 
noises and helicopters, which startled him, and he continued 
to have nightmares about his service.  He complained that he 
was unable to forget about what happened in Vietnam and that 
events triggered the sense of being back there in combat.  He 
had episodes of panic, insomnia with nightmares and 
flashbacks, and restless nights sleeping.  He complained that 
his social life was limited, with no social contacts except 
with friends at work and his siblings.  He had been drinking 
heavily until he stopped in 1984 when he developed colitis 
and had three related operations.  He was presently taking 
Percocet at night to aid in sleeping.  He stated that he had 
15 bowel movements a day, which made it very difficult to 
lead a social life.  He had dated some but his colitis 
symptoms made it difficulty to be comfortable and spend time 
with a women.  He denied any suicidal ideation but at times 
he felt depressed and discouraged.

On examination, his general information, interpretation of 
proverbs, judgment and insight, thinking and subtractions 
were all performed adequately.  The report contains an 
impression that the veteran was ridden by severe symptoms 
with two chronic diseases, PTSD and colitis.  He lived a 
constricted life but was able to work two or three days a 
week and support himself marginally.  His brother-in-law 
recently gave him money to get through the winter.  He had a 
long-term occupation of mason at which he only worked two or 
three days a week.  The report contains a diagnosis of PTSD 
of considerable severity with recurrent nightmares, 
flashbacks, night sweats, insomnia, episodes of anxiety, 
startle reaction to loud sounds, especially helicopter 
sounds, and social isolation.  The examiner noted that the 
veteran preferred to be by himself most of the time but did 
maintain relationships with members of his family and he had 
several friends.  The report recorded a global assessment of 
functioning (GAF) score of 60 during the past year in 
connection with his work; and a GAF of 45 related to PTSD.

The report of an April 2002 VA examination shows that the 
veteran reported that he lived by himself and had been 
married until his marriage broke up due to drinking which was 
secondary to PTSD related issues.  He stopped drinking 18 
years ago and this was no longer a significant factor.  The 
veteran complained that he had great difficulty with 
relationships, and had not really been out with anyone over 
the last 12 years.  Some of this was due to PTSD problems and 
there was also a problem in that the veteran had had his 
colon and rectum removed and he felt that he could not handle 
his disfigurement emotionally.  He reported that he had no 
close friends and was essentially isolated except for his 
family whom he saw occasionally.  He saw his daughters every 
two to three months and he stated that both had their own 
lives.

The veteran worked part-time as a mason, but only in the 
afternoons.  Because his colon and rectum had been removed, 
he spent a great deal of time on the toilet in the morning.  
He was able to work three to four hours a day, about 16 hours 
a week.  The veteran spent his spare time walking, biking, or 
going to a movie, but had to constantly remain near a 
bathroom.  His life was mostly solitary.  The veteran 
reported that he was not getting any PTSD treatment and had 
no history of any psychological treatment.

The examiner opined that the veteran demonstrated severe 
social handicaps, noting that while the veteran may seem 
superficially affable, he demonstrated a deep inability to 
form productive relationships with other human beings.  The 
examiner noted that the veteran did some part-time work, but 
it was usually by himself since he was self-employed.  The 
examiner noted that the veteran would have great difficulty 
working with others, and that his social relationships had 
been similarly affected, noting that the veteran had been 
unable to form intimate relationships for many years.  The 
veteran had great difficulty interacting with others and 
would kick things when he was frustrated and agitated, and 
was extremely critical of both himself and others.  

The examiner opined that there was a definite and severe 
handicap in terms of the veteran's ability to work and in 
terms of his ability to form meaningful and close social 
interactions, and noted the following.  The veteran 
demonstrated depression characterized by anhedonia and very 
prominent sleep difficulties.  He wakes up multiple times at 
night.  The veteran had many typical symptoms of PTSD.  He 
had nightmares four to five times a week.  He awoke after 
dreaming about being wounded, up unable to breathe.  The 
veteran reported very good dreams about objects falling on 
him in a trench, about the intestines of soldiers hanging 
out, about seeing soldiers shot in the head, and many 
examples of human pain.  The veteran had extremely intrusive 
memories.  He had been a radio/telephone operator for a 
forward observer during service and he remembered a line up 
of young dead American soldiers 18 to 19-years-old and the 
horrified and painful look on their faces.  The veteran was 
unable to escape these thoughts despite massive efforts.  The 
veteran was highly anxious and under a great deal of stress 
and had been for many years.

The examiner noted that the veteran's physician reported that 
the veteran's stress led to his colitis and several years ago 
episodes when he lost his hair.  This was additionally 
stressful to the veteran and his self-image became extremely 
poor.  The veteran had flashbacks that could be set off by 
backfires, helicopters or other noises.  He had definite 
psychological reactivity and physiological reactivity in the 
extreme.  He sweats and can shake, and his level of stress 
had apparently led to the development of ulcerative colitis 
and hair loss with rather dire surgical consequences

The examiner opined that the veteran demonstrated massive 
attempts at avoidance and was distant and estranged from 
people.  He had a great deal of trouble expressing loving 
feelings.  He had extreme difficulty getting close to people 
and could not seem to form productive and intimate human 
relationships.  He also demonstrated hypervigilance and 
extreme sensitivity.  He had difficulty concentrating and an 
exaggerated startle response.  The examiner opined that the 
level of symptoms was severe and disabling in both social and 
vocational spheres.  

The report contains a diagnosis of PTSD, chronic, severe.  A 
GAF score of 45 was assigned.  The examiner indicated that 
this level was assigned due to major impairments across 
multiple areas including work, family, relationships, and 
social functioning.

During a July 2002 Travel Board hearing, the veteran 
testified in part that his PTSD precluded his ability to work 
due to nightmares and motivation issues.  He testified that 
he was self-employed as a mason and could work only 3 or 4 
hours a day in the afternoon.  He testified that he hated to 
work but had to and that he only sees his family.

Analysis

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4. 
Separate diagnostic codes identify the various disabilities.
Disability evaluations are determined by applying the 
criteria set forth in the VA's Schedule for Rating 
Disabilities (Rating Schedule), found in 38 C.F.R. Part 4. 

Regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2001).  

Since the present appeal arises from an initial rating 
decision that established service connection and assigned an 
initial disability evaluation, it is not the present level of 
disability that is of primary importance; rather, the entire 
period is to be considered to ensure that consideration is 
given to the possibility of staged ratings; that is, separate 
ratings for separate periods of time based on the facts 
found.  See Fenderson v. West, 12 Vet. App. 119 (1999).  

The RO has assigned a 30 percent rating for the PTSD in 
accordance with the criteria set forth in the VA's Schedule 
for Rating Disabilities. 38 C.F.R. § 4.130, Diagnostic Code 
9411 (2001)

Diagnostic Code 9411 provides for the evaluation of PTSD.  A 
30 percent disability evaluation is warranted for PTSD that 
is productive of occupational and social impairment with an 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, or mild 
memory loss (such as forgetting names, directions, and recent 
events).

A 50 percent disability evaluation encompasses PTSD 
manifested by occupational and social impairment with reduced 
reliability and productivity due to such symptoms as 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g. retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; or difficulty in establishing and 
maintaining effective work and social relationships.

A 70 percent evaluation is assigned for occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and an inability to establish and maintain 
effective relationships.

A 100 percent evaluation is warranted when there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss of names of 
close relatives, own occupation, or own name.  38 C.F.R. § 
4.130, Diagnostic Code 9411 (2001).

GAF is a scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness." Carpenter v. Brown, 8 Vet. App. 240, 
242 (1995) (quoting DSM-IV).  The American Psychiatric 
Association Diagnostic and Statistical Manual of Mental 
Disorders, 4th ed., (DSM-IV), indicates that a GAF score of 
41 to 50 reflects serious symptoms or any serious impairment 
in social, occupational, or school functioning, such as no 
friends or unable to keep a job.  A GAF of 51 to 60 reflects 
moderate symptoms or moderate difficulty in social, 
occupational, or school functioning, e.g., few friends, 
conflicts with peers or co-workers.

To summarize, the veteran's testimony and statements are 
deemed competent with regard to the description of the 
symptoms of his PTSD.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  However, these statements must be considered with 
the clinical evidence of record in conjunction with the 
pertinent rating criteria previously set forth.  

In this regard, the examiner in April 2002 opined that there 
was a definite and severe handicap in terms of the veteran's 
ability to work and in terms of his ability to form 
meaningful and close social interactions.  This indicates an 
inability to establish and maintain effective relationships.  
The medical evidence of record reflects social isolation for 
all intents and purposes.  The veteran has lived alone for 
many years, unable to form any intimate relationships.  While 
he had had a long-term occupation as a mason, the evidence 
indicates that he has had only marginal employment, working 
only about 16 hours a week and working alone.  Moreover, the 
evidence indicates that he has not made enough income to 
sustain himself and has needed supplementary funds from a 
family member to live on.  

The most recent examiner opined that the level of symptoms 
was severe and disabling in both social and vocational 
spheres.  His symptoms included depression characterized by 
anhedonia, very prominent sleep difficulties including 
nightmares several times per week, intrusive memories, high 
anxiety and stress, hypervigilance, extreme sensitivity, 
difficulty concentrating and an exaggerated startle response.  
The record also demonstrates impaired impulse control as 
reflected in evidence that would kick things when frustrated 
and agitated.  As discussed above, he has definite 
psychological reactivity.  Also, there are medical opinions 
that his PTSD is also associated with rather significant 
physiological reactivity and symptomatology, including some 
evidence that his PTSD had a causal relationship with his 
ulcerative colitis and hair loss.  

The record also shows that during the two examinations 
discussed above, the veteran's PTSD has been assigned Global 
Assessments of Functioning scores of 45, consistently 
indicating serious symptoms.  

Overall, the medical evidence is generally consistent with 
these findings.  This symptomatology, as a whole, leads the 
Board to conclude that the veteran meets the diagnostic 
criteria for a 70 percent rating. 

Although staged ratings may be assigned in this case pursuant 
to Fenderson, given the veteran's overall disability picture 
since February 2000 as depicted above, and after assigning 
the benefit of any remaining doubt to the veteran, the Board 
finds that the evidence would reasonably support an increase 
to 70 percent during any period covered by his grant of 
service connection. 

The Board does not find, however, that the current medical 
record presents evidence of PTSD symptomatology that meets 
the schedular criteria for a rating in excess of 70 percent.  
The evidence does not show that the veteran's PTSD is 
manifested by symptoms productive of a total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
or memory loss of names of close relatives, own occupation, 
or own name.  See Diagnostic Code 9411.

Further, the Board has considered the doctrine of benefit of 
doubt under 38 U.S.C.A. § 5107 (West 1991), but finds that 
there is not an approximate balance of positive and negative 
evidence on the merits to warrant an increase over that 
granted herein.


ORDER

Entitlement to a 70 percent evaluation for PTSD is granted, 
subject to the laws and regulations governing the payment of 
monetary benefits.




		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

